Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konrardy (US  Patent 10185327 B1).

	Regarding claim 1, Konrardy teaches an interaction method between vehicles, comprising: 
	selecting a target vehicle from vehicles within a sensing range of a main vehicle, based on a driving strategy of the main vehicle (Konrardy: Fig. 5 Element 502; Fig. 6 Element 602; Para 100 “At block 502, the on-board computer 114 of the first autonomous vehicle 108 may receive a communication from the second autonomous vehicle 182. The second autonomous vehicle 182 may broadcast the communication, via a V2V wireless communication protocol, to all vehicles within a predetermined communication range (e.g., 50 feet, 100 feet, 200 feet, etc.) of the second autonomous vehicle 182 and/or travelling on the same road as the second autonomous vehicle 182”; i.e. first autonomous vehicle (target vehicle) selected from all vehicles within a ; 
	obtaining decision information of the main vehicle associated with status information of the target vehicle from the driving strategy of the main vehicle, according to the status information of the target vehicle (Konrardy: Fig. 5 Element 508; Fig. 6 Element 610; Para 112 “the second autonomous vehicle 182 may be in an adjacent lane to the first autonomous vehicle 108 (e.g., as determined based upon the locations of the respective vehicles 108, 182 and/or the distance between them and the direction from which the communication came). The upcoming maneuver may be a lane change into the vehicle's lane. Moreover, the vehicles 108, 182 may be travelling at the same speed or within a predetermined threshold speed of each other (e.g., five miles per hour (mph)), and/or may be within a predetermined threshold distance of each other along the path of the road (e.g., 10 feet, 30 feet, 50 feet, 100 feet, etc.). Accordingly, the on-board computer 114 may determine that the vehicles 108, 182 will collide when the second autonomous vehicle 182 maneuvers into the first autonomous vehicle's lane”; Para 113 “the second autonomous vehicle 182 may be in the same lane as the first autonomous vehicle 108 and directly in front of the first autonomous vehicle 108 (e.g., as determined based upon the locations of the respective vehicles 108, 182 and/or the distance between them and the direction from which the communication came). The upcoming maneuver may be to slow down at a rate of five mph every second. The first autonomous vehicle 108 may be travelling faster than the second autonomous vehicle 182 and/or the vehicles 108, 182 may be within a predetermined threshold distance of each other along the path of the road (e.g., 10 feet, 30 feet, 50 feet, 100 feet, etc.). Accordingly, the on-board computer 114 may determine that the vehicles 108, 182 will collide within three seconds as the second autonomous vehicle 182 slows down”; i.e. determination of potential collision (decision ; and 
converting the decision information of the main vehicle into prompt information and sending the prompt information to the target vehicle (Konrardy: Fig. 5 Element 512 & 514; Fig. 6 Element 614; Para 114 “If the vehicles 108, 182 will not collide, the first autonomous vehicle 108 may continue travelling on the previous route without an additional maneuver. On the other hand, if the vehicles 108, 182 will collide, the on-board computer 114 may identify a maneuver for the first autonomous vehicle 108 to avoid the path of the second vehicle 182 (block 512)”; Para 115 “a maneuver is identified to avoid the path of the second autonomous vehicle 182. The maneuver may include speeding up, slowing down, pulling over, changing lanes, turning, reversing, and/or any other suitable maneuver to avoid the path of the second autonomous vehicle 182. In some embodiments, the communication from the second autonomous vehicle 182 may provide a requested maneuver for the first autonomous vehicle 108 to perform. In other embodiments, the on-board computer identifies the maneuver for the first autonomous vehicle 108 to perform to avoid a collision”; i.e. determination of potential collision (decision information of the main vehicle) is used to provide a requested maneuver (prompt information) to the first autonomous vehicle (target vehicle)).

	Regarding claim 2, Konrardy teaches the interaction method according to claim 1, wherein before the selecting a target vehicle from vehicles within a sensing range of a main vehicle, based on a driving strategy of the main vehicle, the method further comprises: 
	obtaining a latest driving strategy generated by the main vehicle (Konrardy: Fig. 5 Element 502; Fig. 6 Element 602; Para 99 “The vehicle action communication method 500 may identify an upcoming maneuver which will be performed by the second autonomous vehicle 182 (block 506)”; i.e. the upcoming maneuver is identified before ); and 
acquiring status information of all vehicles in a preset area within the sensing range of the main vehicle in real time (Konrardy: Fig. 6 Element 504; Fig. 6 Element 604; Para 116 “the on-board computer 114 may receive communications identifying paths of other vehicles travelling on the same road and/or may identify the locations of the other vehicles on the same road”).
	
	Regarding claim 3, Konrardy teaches the interaction method according to claim 1, wherein the status information of the target vehicle comprises at least one of a position of the target vehicle on a road, a distance between the target vehicle and the main vehicle, a speed of the target vehicle, [[an acceleration of the target vehicle, and an appearance characteristic of the target vehicle]] (Konrardy: Fig. 5 Element 504; Fig. 6 Element 604; Para 99 “A distance may be identified between the vehicles 108, 182 (block 504) as well as the current speeds of the vehicles 108, 182”; Para 116 “the on-board computer 114 may receive communications identifying paths of other vehicles travelling on the same road and/or may identify the locations of the other vehicles on the same road”).

	Regarding claim 4, Konrardy teaches the interaction method according to claim 1, wherein the converting the decision information of the main vehicle into prompt information and sending the prompt information to the target vehicle comprises: 
	converting the decision information of the main vehicle into the prompt information recognizable by the target vehicle (Konrardy: Fig. 5 Element 512; Fig. 6 Element 614; Para 114 “If the vehicles 108, 182 will not collide, the first autonomous vehicle 108 may continue travelling on the previous route without an additional maneuver. On the other hand, if the vehicles 108, 182 will collide, the on-board computer 114 may identify a maneuver for the first autonomous vehicle 108 to avoid the path of the second vehicle 182 (block 512)”; Para 115 “At block 512, a maneuver is identified to avoid the path of the second autonomous vehicle 182. The maneuver may include speeding up, slowing down, pulling over, changing lanes, turning, reversing, and/or any other suitable maneuver to avoid the path of the second autonomous vehicle 182. In some embodiments, the communication from the second autonomous vehicle 182 may provide a requested maneuver for the first autonomous vehicle 108 to perform”; i.e. base on the determination of potential collision (decision information of the main vehicle) a maneuver is identified to avoid the path of the second autonomous vehicle (converting into the prompt information recognizable by the target vehicle)); 
	constructing a dedicated communication channel between the main vehicle and the target vehicle (Konrardy: Fig. 1B Element 183a; Para 36 “each of mobile computing devices 184.1 and 184.2 may be configured to communicate with one another directly via peer-to-peer (P2P) wireless communication and/or data transfer”; Para 37 “mobile computing devices 184.1 and 184.2 may be configured to communicate with one another via a direct radio link 183a, which may utilize, for example, a Wi-Fi direct protocol, an ad-hoc cellular communication protocol, Vehicle controllers 181.1 may also communicate with other vehicle controllers and/or mobile computing devices 184.2 directly or indirectly through mobile computing device 184.1 via local radio links 183a”; i.e. direct communication via local radio links 183a encompasses a dedicated communication channel); and 
	sending the prompt information recognizable by the target vehicle to the target vehicle via the dedicated communication channel (Konrardy: Para 115 “the communication from the second autonomous vehicle 182 may provide a requested maneuver for the first autonomous vehicle 108 to perform”).

	Regarding claim 5, Konrardy teaches the interaction method according to claim 1, wherein the converting the decision information of the main vehicle into prompt information and sending the prompt information to the target vehicle comprises: 
	determining a sending sequence for sending prompt information to corresponding target vehicles, according to association degrees between the decision information of the main vehicle and the corresponding target vehicles (Konrardy: Para 138 “if the autonomous vehicle 182.1 will collide with any of the other autonomous vehicles 182.2-182.N, the server 140 may determine second sets of maneuvers for the other autonomous vehicles 182.2-182.N to avoid the path of the autonomous vehicle 182.1 (block 614). In some embodiments, the server 140 may identify second sets of maneuvers for each autonomous vehicle which is directly in front of, behind, or immediately adjacent to the autonomous vehicle 182.1. Then, the server 140 may work outwards and identify second sets of maneuvers for autonomous vehicles further away from the autonomous vehicle 182.1. Maneuvers within the second sets of maneuvers may include speeding up, slowing down, pulling over, changing lanes, turning, reversing, and/or any other suitable i.e. the distance and location of other autonomous vehicles encompass association degrees between the decision information of the main vehicle and the corresponding target vehicles as the vehicles farther away are ranked lower as the chance of collision is lower; Para 142 “the first autonomous vehicle 182.1 that is evaluated by the server 140 may be directed to a corresponding waypoint without taking into account any second sets of maneuvers to be performed to avoid collisions with other autonomous vehicles. Each subsequent autonomous 182.2-182.N that is evaluated by the server 140 may be directed to a corresponding waypoint, where at least some of the maneuvers to the corresponding waypoint are from a second set of maneuvers to avoid a collision with a previously evaluated autonomous vehicle”; Para 143 “the order in which the autonomous vehicles 182.1-182.N are evaluated by the server 140 for path coordination may be determined according to a priority level. Each of the autonomous vehicles 182.1-182.N may be assigned a priority level and/or the autonomous vehicle 182.1-182.N having the highest priority level may be evaluated first, the autonomous vehicle 182.1-182.N having the second highest priority level may be evaluated second, and so on”; i.e. according to the evaluation order, sent a sending sequence would be created as the transmission of the maneuvers would be in the same order that the vehicles are evaluated); and 
	sending the prompt information to the corresponding target vehicles in the sending sequence (Konrardy: Para 139 “the server 140 may determine that the autonomous vehicle 182.1 may collide with another autonomous vehicle 182.2 in the same lane which is directly in front of the autonomous vehicle 182.1, when the autonomous vehicle 182.1 is travelling at the current speed and/or using maneuvers which correspond to the minimum distance. Accordingly, the server 140 may determine a second set of maneuvers for the other autonomous vehicle 182.2 which includes a lane change out of the lane of the autonomous vehicle 182.1. Each of the second sets of maneuvers may be transmitted to the respective autonomous vehicles 182.2-182.N for the autonomous vehicles 182.2-182.N to traverse according to a respective second set of maneuvers”; i.e. the autonomous vehicles are evaluated in order and the transmission of the maneuvers would be in the same order that the vehicles are evaluated).

	As per claim 6, it recites an interaction apparatus between vehicles having limitations similar to those of claim 1 and therefore is rejected on the same basis. Konrardy teaches one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the functions (Konrardy: Para 9 “one or more program memories coupled to one or more processors of the mobile computing device, personal electronic device, on-board computer, or remote server. Such program memories may store instructions to cause the one or more processors to implement part or all of the method described above”.

As per claim 7, it recites an interaction apparatus between vehicles having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 8, it recites an interaction apparatus between vehicles having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 9, it recites an interaction apparatus between vehicles having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

claim 10, it recites an interaction apparatus between vehicles having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

	As per claim 11, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Konrardy teaches a non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, cause the processor to perform the functions (Konrardy: Para 9 “one or more program memories coupled to one or more processors of the mobile computing device, personal electronic device, on-board computer, or remote server. Such program memories may store instructions to cause the one or more processors to implement part or all of the method described above”.


As per claim 12, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 13, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 14, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

claim 15, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668